Exhibit 10.1

 

THIRD AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This Agreement (the “Third Amendment”) is entered into between Flow
International Corporation (the “Company”) and the undersigned as of December 31,
2005. It further amends the Registration Rights Agreement (the “Agreement”) made
and entered into as of February 21, 2005, by and among the Company and the
investors signatory thereto (each an “Investor” and collectively, the
“Investors”) as amended as of September 13, 2005 (“First Amendment”) and
October 12, 2005 (“Second Amendment”). Capitalized terms not specifically
defined herein shall have the same meaning as in the Agreement. For good and
adequate consideration, receipt of which is hereby acknowledged, the undersigned
agree(s) as follows

 

1. The undersigned is an “Investor.” The Investor continues to hold the
Registrable Securities acquired pursuant to the Purchase Agreement.

 

2. The First Amendment amended the term “Effectiveness Date” as used in the
Agreement by substituting “210th” for “180th” and the Second Amendment amended
the term “Effectiveness Date” by substituting “285th” for “210th.” Pursuant to
Section 6(f) of the Agreement, the Agreement as amended by the First Amendment
and the Second Amendment is further amended to read as follows:

 

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(a), the earlier of: (a)(i) the
316th calendar day following the Closing Date, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
initial Registration Statement will not be reviewed or is no longer subject to
further review and comments, and (b) with respect to any additional Registration
Statements that may be required pursuant to Section 2(b), the earlier of (i) the
316th calendar day following (x) if such Registration Statement is required
because the Commission shall have notified the Company in writing that certain
Registrable Securities were not eligible for inclusion on a previously filed
Registration Statement, the date or time on which the Commission shall indicate
as being the first date or time that such Registrable Securities may then be
included in a Registration Statement, or (y) if such Registration Statement is
required for a reason other than as described in (x) above, the date on which
the Company first knows, or reasonably should have known, that such additional
Registration Statement(s) is required, and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comments.

 

3. Except as expressly provided for in this Third Amendment, the Agreement as
amended by the First Amendment and Second Amendment will remain unchanged and in
full force and effect. The term “Agreement”, as used in the Agreement and all
other instruments and agreements executed thereunder, shall for all purposes
refer to the Agreement as amended by the First Amendment, the Second Amendment
and this Third Amendment.



--------------------------------------------------------------------------------

4. This form of the Third Amendment is one of several identical forms of the
Third Amendment, the others to be executed by other Investors. This Third
Amendment and the other identical forms of Third Amendment shall become
effective when executed forms of Third Amendments given by Holders of no less
than a majority in interest of the outstanding Registrable Securities shall be
delivered to the Company.

 

Flow International Corporation:

               

Its                             

                         

Name of Investor

     

Number of Registrable Securities Held

(Equal to number of shares and warrants

purchased under Purchase Agreement)

By:

                   

Its                             

           